[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 07-11443                   April 30, 2008
                                                           THOMAS K. KAHN
                                                                CLERK
                 D. C. Docket No. 89-00228 CR-J-20-TEM

UNITED STATES OF AMERICA,


                                                Plaintiff-Appellee,


                                  versus


HAROLD LEE ANDREU,


                                                Defendant-Appellant.




                Appeal from the United States District Court
                    for the Middle District of Florida


                             (April 30, 2008)

Before BIRCH, DUBINA and HILL, Circuit Judges.

PER CURIAM:
       Appellant Harold Lee Andreu appeals his 30-month sentence for violation

of his supervised release. He argues that the sentence imposed by the district court

is a general one which is per se illegal. Because no clearly established rule of law

in this circuit or any other circuit in the country holds that a general sentence

cannot be imposed for a violation of supervised release,1 we conclude that the

district court did not commit plain error. Accordingly, we affirm Andreu’s

sentence.

       AFFIRMED.




       1
         We have held that a general sentence imposed on a judgment of conviction is per se illegal.
See United States v. Moriarty, 429 F.3d 1012, 1025 (11th Cir. 2005). However, we have never
extended the holding of Moriarty to a term of imprisonment imposed on a revocation of supervised
release.

                                                 2